Citation Nr: 1727921	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-00 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Benefit Office in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for lung cancer, to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1961 to January 1981.  He died in January 2012 and the appellant, his surviving spouse, has been substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the appeal is with the VA Regional Benefit Office in Philadelphia, Pennsylvania. 

In January 2017, the Board requested a Veterans Health Administration (VHA) opinion, which was provided in March 2017.  The appellant was provided with a copy of the VHA opinion in March 2017, and was given 60 days to respond. 
38 C.F.R. § 20.903(a).


FINDING OF FACT

The Veteran's lung cancer did not have its onset in service or within one year of separation from service, and is not otherwise related to service, to include as a result of exposure to asbestos therein. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for lung cancer are not met. 
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The substitute appellant asserts that the Veteran's lung cancer is due to exposure to asbestos in service.  See February 2014 VA Form 646; see also December 2010 Notice of Disagreement. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a present disability, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for certain chronic disabilities, including malignant tumors, if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

During the appeal period, the Veteran had a diagnosis of lung cancer.  See June 2010 Medical Treatment Record at 4.  

Regarding the second element of service connection, the Veteran's service treatment records are negative for the presence of lung cancer.  However, his military occupational specialty (MOS) was contracting superintendent/contracting supervisor for 17 out of 20 years of active duty.  The Board finds that, based on his MOS and the circumstances of his service, he was exposed to asbestos during active duty.  38 U.S.C.A. § 1154(a).  Accordingly, element two is met as to an in-service injury in the form of asbestos exposure.
Regarding element three, the Veteran's lung cancer was not diagnosed until 2007, decades after service, thereby precluding the availability of presumptive service connection for chronic disease.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Additionally, as the Veteran's lung cancer did not manifest in service, nor were symptoms consistent with lung cancer present during active duty, service connection based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not available, and competent evidence of a nexus between the Veteran's lung cancer and exposure to asbestos in service is required. 

Regarding nexus, in March 2015, a VA examination was conducted, and the examiner provided a negative nexus opinion, but did not concede that the Veteran had been exposed to asbestos in service.  The opinion was thus rendered inadequate and a VHA opinion was obtained in March 2017.  The VHA examiner provided a negative nexus opinion and supported his conclusion with three main reasons.  

First, the examiner found that the Veteran had non-occupational exposure to asbestos, rather than occupational exposure.  Specifically, the examiner explained that occupational exposure to asbestos is when one works in mining or manufacturing of asbestos, whereas non-occupational exposure is where one is in a building which contains asbestos, such as a home, building or school.  The examiner went on to explain that the Veteran had non-occupational exposure in service, as there was no evidence that he worked in mining or manufacturing of asbestos, and that such exposure did not increase risk of getting lung cancer more than breathing ambient air.  The examiner mentioned a study that compared patients with occupational asbestos exposure versus patients with non-occupational exposure, and while the group of with occupational  exposure showed an increased rate of lung cancer, the group with non-occupational exposure showed no increase in the rate of lung cancer.  See March 2017 VHA Opinion at 4-5.

Second, the examiner attributed the Veteran's lung cancer to his smoking history of three packs per day for twenty-five years.  The examiner reported that medical literature indicates that there is a higher causality of lung cancer from smoking than from asbestos exposure.  Here, the examiner addressed the treatise evidence that the Veteran submitted, which suggested that the type of lung cancer that the Veteran had could be caused by smoking or asbestos exposure.  See January 2011 Correspondence; see also March 2017 VHA Opinion at 6-7.  While the examiner conceded that the treatise evidence is accurate, in that asbestos exposure is indeed a risk factor for lung cancer, he countered by opining that smoking is by far a more likely risk factor than asbestos exposure, especially given the Veteran's extensive smoking history and non-occupational asbestos exposure. 

Third, the examiner pointed to a lack of physiological evidence of asbestos-related disease in the Veteran's lungs.  Specifically, the examiner noted that the Veteran's CT scan showed no evidence of interstitial lung disease, which is an indicator of asbestos exposure.  Further, the examiner reported that radiological evidence did not show any lung restriction or diffusion, which also would indicate asbestos exposure.  The examiner then went on to reference a study suggesting that the presence of asbestosis in the lungs is a better predictor of additional lung cancer risk than measures of asbestos exposure, and that excess risk for lung cancer is restricted only to those who have asbestosis.  See March 2017 VHA Opinion at 6.  As the Veteran's testing was silent for a diagnosis of asbestosis, the examiner concluded that it was less likely than not that the Veteran's lung cancer was caused by asbestos exposure. 

The Board finds the VHA examiner's opinion highly probative, as it was based on review of the Veteran's file, and cited relevant medical principles and literature in support of its conclusions.   

There is no competent opinion to the contrary.  In this regard, the statements of the Veteran and the appellant as to the etiology of his lung cancer do not constitute competent evidence, as they do not possess the requisite medical expertise to opine on the cause of lung cancer.  See January 2011 Notice of Disagreement; see also January 2013 VA Form 9; 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for lung cancer, and the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for lung cancer, to include as due to exposure to asbestos, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


